DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the multiple occurrences of “type” are vague. The addition of the word “type” to an otherwise definite expression, such as “a first neuromodulator” is indefinite because it is unclear what “type” is intended to convey and it is unclear what the metes and bounds are of “type”.  
Similarly, claims 15 and 18 have this problem. 
In claim 1, the next to last line, “is configured to program…” is vague and in the passive voice.  It is unclear if the method is positively reciting a method step of programming the second neuromodulator, or just setting forth that the programmer is capable of doing that function.
Similarly, claim 15 has this problem.
Similarly, claims 2 and 16 have this problem in the third and fourth paragraphs of the claim for “configured to implement…”.
In claim 3, the last paragraph, “the determining…for the current source modulation” lacks antecedent basis as no step has been previously set forth for determining the second set of modulation parameters for current source modulation.  In the next to last line, “for the voltage source modulation” lacks antecedent basis as no first set of modulation parameters have been set forth for the voltage source modulation.
Similarly, claims 17 and 20 have this problem.
In claim 4, “in providing voltage source modulation” and “in providing current source modulation” are vague as the terms are used also in claim 3.  If they are the same, then “the” should be used.  If they are different, then a modifier such as “additional” should be used.
In claim 5, it is unclear how a “setting” includes an anode or cathode.  Does this mean that a setting is made to specify an electrode as an anode or cathode?
In claim 7, line 2, “a second set of…” is vague as this phrase is also used in claim 1.  If they are the same, then “the second set of…” should be used.
In claim 8, line 6, “configured to execute a programmed set of instructions to determine…” is vague.  It is unclear if the system contains the set of instructions or if the processor must just be capable of executing a set of instructions to perform the functions (which any processor would be capable of).  It is suggested to state “a processor containing a programmed set of instructions to determine…”.   In the last paragraph, line 1, “to” should be inserted after “configured”. 
In claim 19 and 20, the claims are vague for trying to further limit the first and second neuromodulators.  The first and second neuromodulators have not been positively recited and claimed, but only functionally recited, and therefore it is unclear what is being claimed in claims 19 and 20.  It is suggested to either positively recited the neuromodulators, or functionally recite the systems capabilities in regards to a positively recited structure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps or functions to converting a first set of data/settings into a second set of data/settings. This judicial exception is not integrated into a practical application because the generically recited computer elements (such as the processor, input, and output, etc.) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when the elements are considered separately and in combination, they do not add significantly more to the exception.  For example, the input and output of the processor only receive and transmit the data and these are well-understood, routine, conventional computer functions recognized by the court decisions listed in MPEP 2103-2106.
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of converting a first set of received data into a second set of data for output, such as can be done by a mental process, critical thinking, and/or pencil and paper, with additional generic computer elements, or additional structure (e.g. an input, output, a processor, user interface, camera, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.

Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claims (e.g. claim 18 having a processor, and corresponding method claims) is a system having a processor and user interface/display, wherein the processor is programmed with executable instructions to perform the calculations/mental process/critical thinking. The claim does not impose any limits on how the information is received by the processor, and thus this step covers any and all possible ways in which this can be done, for instance by typing the information into the system, or by the system obtaining the information from another device. The claim also does not impose any limits on how the computations are accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
The calculations are simple enough to be practically performed in the human mind or through critical thinking.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of a processor in the claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
The processor and user interface/display are recited so generically (no details whatsoever are provided other than that they are a display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 13-15, and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Patel et al (2012/0109238).  Patel discloses the use of a change out of one IMD for another (e.g. figures 6-9, etc.) where the IMDs can be neurostimulator devices (e.g. para. 171, etc.) and uses the first IMD’s modulation parameters to determine the second IMD’s modulation parameters (e.g. figures 6-9, paras. 9-12, 39, etc.).  As the IMDs are meant for stimulation and have leads, it necessarily must determine the proper cathode/anode combination to deliver the new stimulation.  In addition, Patel states that the system can have a user interface/display to display the new settings (e.g. paras. 101, 144, etc.) and use a personal computer/laptop to make the determinations (e.g. para. 75, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al.  Patel discloses the claimed invention and using a general purpose or laptop computer for determining the new parameters and using a display/user interface to enter information and look at the parameters (e.g. paras. 74, 95, 101, etc.) where the processor looks at therapy values, impedance and lead settings (e.g. paras. 108-109, etc.) to automatically program the new settings, but not that the computer is a tablet or smartphone with an app and the user interface is used to manually enter model identification for both IMDs, therapy values, impedance data, and contact configuration.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Patel, with the use of a tablet or smartphone with app to perform the calculations to determine the new parameters and the user interface is used to manually enter model identification for both IMDs, therapy values, impedance data, and contact configuration, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of allowing a physician or user to be located remotely from the patient and still allow changes to be made to the programming and/or allowing freedom of movement when making the changes, and allowing manual entry of information such as IMD identification, impedance and contact configuration to ensure the data is input correct, acts as a redundant source of information, that improper data is not acted upon by the processor, and to prevent inappropriate therapy from being delivered to the patient.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	7/27/22